DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, 15, 17, 24, 27, 29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-001318.
JP 2002-001318 teaches an apparatus and a method as claimed.
The apparatus comprises 
a cup (1) having a process space therein;
a support unit (4) configured to support the substrate (2) in the process space; 
a liquid dispensing unit (5) configured to dispense a processing liquid containing ozone onto the substrate (2) placed on the support unit (4); and 
a dissolved ozone removal unit (13) configured to remove the ozone from the processing liquid drained from the process space, wherein the dissolved ozone removal unit includes: 

 JP 2002-001318 teaches the housing having a tube shape having a helical fluid channel formed therein.
JP 2002-001318 teaches the light member as a UV lamp, which is a tube lamp with end caps.
JP 2002-001318 teaches the fluid channel helically wounded around the tube lamp.
JP 2002-001318 teaches the fluid channel made from the UV transparent material.
The disclosed method comprises:
treating the substrate (2) by dispensing a processing liquid containing ozone water onto the substrate; and 
removing dissolved ozone and discharging the removed ozone to the outside, wherein the removal of the dissolved ozone is performed by supplying light to the processing liquid by a light source member (18) and allowing the processing liquid to be exposed to the light while moving along a helical fluid channel (17).
See entire document, especially Figures 1-5 and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2002-001318.
JP 2002-001318 as applied above teaches the apparatus as claimed except for the specific recitation of detachably mounted light source.
However, since the light member is disclosed as a UV lamp it is reasonably believed that the source/lamp is detachably mounted.
Alternatively, it has been held that making the parts separable or removable is obvious. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
It would have been obvious to an ordinary artisan at the time the invention was filed to make the lamp in the apparatus of JP 2002-001318 removable in order to enable replacement of the lamp if such is required.
Claims 3-9, 11-13, 18-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001318 in view of KR 20-0326013, KR 20-0287643, KR 10-2008-0066631 and Woodling et al (US 2011/0318237).
JP 2002-001318 do not specifically recites the details of the construction of the housing, the channel and the lamp recited by the claims. JP 2002-001318 does not teach multiple housings.
However, such constructions were known in the art of application of UV light for treatment fluids as evidenced by KR 20-0326013, KR 20-0287643, KR 10-2008-0066631 and Woodling et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilized known constructions of housings, the channels and the lamps in the apparatus method of JP 2002-001318 in order to use a known device for its known purpose.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001318 in view of KR 10-1776024 (KR20170072699A).
JP 2002-001318 teaches a method as claimed except for the specific recitation of releasing the removed ozone and discharging it through a collection apparatus.
However, KR 10-1776024 teaches that it was known to release removed ozone and discharge it through a collection and decomposing apparatus.
It would have been obvious to an ordinary artisan at the time the invention was filed to release removed ozone and discharge it through a collection and decomposing apparatus in the method of JP 2002-001318 in order to reduce contamination by ozone.



Claims 10, 16, 26,  and 28is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001318 in view of KR 20-0326013, KR 20-0287643, KR 10-2008-0066631 and Woodling et al (US 2011/0318237), further in view of KR 10-1776024.
Modified JP 2002-001318 teaches an apparatus as claimed except for the specific recitation of a decomposition member, a collection member and a measuring member.
However, KR 10-1776024 teaches that it was known to release removed ozone and discharge it through a collection and decomposing apparatus in the substrate processing systems with ozone removal units.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide modified apparatus of JP 2002-001318 with a collection and decomposing apparatus in order to enable collection and destruction of ozone to reduce contamination by ozone.
KR 10-1776024 further teaches that it was known to provide the substrate processing systems with ozone removal units with measuring members to measure amount of ozone to control processing to ensure that the amount of the dissolved ozone is in the set range.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide modified apparatus of JP 2002-001318 with a measuring member to .
Information Disclosure Statement
The information disclosure statement filed 11/20/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
“Office action for related Korean Application no 10-2018-0164007, mailed February 28, 2020 (15 pages)” has been filed without providing a concise explanation of the relevance.
The referenced document has not been considered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to systems and methods for processing substrates and for removing dissolved ozone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711